— Motion by petitioner for renewal and reargument of the application for the temporary suspension of the respondent John R. Maguire, insofar as this court’s order *678dated December 30, 1986, denied the application insofar as it sought the immediate suspension of the respondent, an attorney admitted to practice by this court on February 25, 1976, and for other relief.
Cross motion by respondent to dismiss the petition to discipline him and to vacate the order of this court dated December 30, 1986, insofar as it authorized the bringing of the proceeding, on ground of lack of prosecution.
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition thereto, it is,
Ordered that the cross motion is denied; and it is further,
Ordered that the motion is granted to the extent of suspending the respondent, John R Maguire, from the practice of law in the State of New York effective as of December 15, 1987, and such suspension shall continue until the further order of this court; and it is further,
Ordered that the motion is denied in all other respects; and it is further,
Ordered that the said John R. Maguire be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, John R. Maguire, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Weinstein, JJ., concur.